Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021 has been entered.
Claims 1-11, 13-19 and 40 are currently pending with claims 12, 20-39, 41 and 42 being cancelled. 
The rejections over DeVaudreuil and in combination with Liu are maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claims 1-4, 9, 11, 13-17, and 40 are rejected are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 6,114,025 to DeVaudreuil et al. (DeVaudreuil).
DeVaudreuil discloses a film/foam structure comprising a foam layer disposed between first and second laminate layers, a shell layer provided on the first laminate layer and a liner layer provided on the second laminate layer (figure 5).  The first and second laminate layers are equated to the claimed two solid layers.  The foam layer comprises 10-60 wt% of LLDPE and 40-90 wt% of a resiliency modifier resin (column 2, lines 60-65).  The resiliency modifier resin is LDPE (column 4, lines 35-37).  The foam layer further includes an antistatic agent, an antioxidant agent, and 0.5 to 1.0 wt% of talc as a nucleating agent (column 5, lines 35-40, and column 6, lines 45-50).  The foam layer has a density of 10 to 150 kg/m3 (column 6, lines 50-55).  The foam layer has excellent dimensional stability, exhibiting little shrinkage of 1.4% after aging (column 18, lines 35-40).  
The laminate layer comprises 40 to 80 wt% of LLDPE and 20 to 60 wt% of LDPE (column 9, lines 40-45).  The LLDPE has a MFI of 0.5 to 1.5g /10 min (column 4, lines 1-5).  The film/foam structure has a greater tear resistance in transverse direction than in the machine direction (MD); therefore, the film/foam structure is an anisotropic material (table 1).  The film/foam structure has a MD tear strength of 3.29 kN/m within the claimed range (film 1, table 1).   The shell layer or film/foam structure has a puncture resistance of at least 500 g within the claimed range 
DeVaudreuil does not explicitly disclose the film/foam structure having an average Sheffield smoothness of less than 100, and a puncture resistance greater than 500 g/mil.  
However, it appear that the film/foam structure meets all structural limitations and chemistry required by the claims.  
The film/foam structure comprises a foam layer disposed between first and second laminate layers, a shell layer provided on the first laminate layer and a liner layer provided on the second laminate layer (figure 5).  The first and second laminate layers are equated to the claimed two solid layers.  The foam layer comprises 10-60 wt% of LLDPE and 40-90 wt% of a resiliency modifier resin (column 2, lines 60-65).  The resiliency modifier resin is LDPE (column 4, lines 35-37).  The foam layer further includes an antistatic agent, an antioxidant agent, and 0.5 to 1.0 wt% of talc as a nucleating agent (column 5, lines 35-40, and column 6, lines 45-50).  The foam layer has a density of 10 to 150 kg/m3 (column 6, lines 50-55).  The foam layer has excellent dimensional stability, exhibiting little shrinkage of 1.4% after aging (column 18, lines 35-40).  
The laminate layer comprises 40 to 80 wt% of LLDPE and 20 to 60 wt% of LDPE (column 9, lines 40-45).  The LLDPE has a MFI of 0.5 to 1.5g /10 min (column 4, lines 1-5).  The film/foam structure has a greater tear resistance in transverse direction than in the machine direction (MD); therefore, the film/foam structure is an anisotropic material (table 1).  The film/foam structure has a MD tear strength of 3.29 
Therefore, the examiner takes the position that the average Sheffield smoothness of less than 100 would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
Regarding claims 1, 3, 4, 16, and 17, DeVaudreuil does not explicitly disclose the laminate layer/foam layer/ laminate layer obtained by a co-extrusion process using an extrusion die with a die gap of 0.45 to 1.3 mm, or an annular extrusion die with a blow-up ratio of 2:1 to 3.5:1.
However, they are product-by-process limitations not as yet shown to produce a patentably distinct foamed film. It is the examiner's position that the film/foam structure of DeVaudreuil is identical to or only slightly different than the claimed foamed film prepared by the method set out in the claim, because the film/foam structure of DeVaudreuil and foamed film of the claimed invention are formed from the same materials, having structural similarity.  
3 (column 6, lines 50-55).  The foam layer has excellent dimensional stability, exhibiting little shrinkage of 1.4% after aging (column 18, lines 35-40).  
The laminate layer comprises 40 to 80 wt% of LLDPE and 20 to 60 wt% of LDPE (column 9, lines 40-45).  The LLDPE has a MFI of 0.5 to 1.5g /10 min (column 4, lines 1-5).  The film/foam structure has a greater tear resistance in transverse direction than in the machine direction (MD); therefore, the film/foam structure is an anisotropic material (table 1).  The film/foam structure has a MD tear strength of 3.29 kN/m within the claimed range (film 1, table 1).   DeVaudreuil teaches that the outer shell layer has a puncture resistance of at least 500 g/mil within the claimed range (column 11, lines 40-45).  This is a clear indication that the film/foam structure has a puncture resistance of at least 500 g/mil as well.  
The film/foam structure is produced by a blown film process or a cast film process (column 12, lines 15-45).  
. 

Claims 5-8, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DeVaudreuil as applied to claims 1 and 14 above, and further in view of US 2004/0080070 to Liu et al. (Liu).
DeVaudreuil does not explicitly disclose the foam layer obtained by introducing a supercritical physical blowing agent in a molten resin at a pressure of greater than 70 bar.  
Liu, however, discloses a method of forming a microcellular foam by diffusing supercritical CO2 into polymeric material at a pressure of 4200 psi (table 1).  The microcellular foam is formed from polyethylene, having an average cell size of 21 2, and a yield strength of 45.25 kgf/cm2 (table 1, example 1-1).  The microcellular foam has a density ranging from 0.05 to 0.95 g/cc (paragraph 33).  The microcellular foam would inherently have a cell density of from 102 to 109 cells/cm3 in view of cell size and density of the microcellular structure.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the foam layer disclosed in DeVaudreuil by introducing a supercritical physical blowing agent in a molten resin at a pressure of greater than 4000 bar disclosed in Liu motivated by the desire to produce a foam layer having excellent impact strength, excellent toughness, long product life, high tensile strength and high compression strength.   

Response to Arguments
Applicant alleges that DeVaudreuil fails to disclose a film foam structure comprising three co-extruded anisotropic layers comprising one core foam layer between two solid layers.  The examiner respectfully disagrees. 
The film/foam structure comprises a foam layer disposed between first and second laminate layers, a shell layer provided on the first laminate layer and a liner layer provided on the second laminate layer (figure 5).  The first and second laminate layers are equated to the claimed two solid layers.  
DeVaudreuil does not explicitly disclose the laminate layer /foam layer/ laminate layer obtained by a co-extrusion process.  However, it is a product-by-process limitations not as yet shown to produce a patentably distinct a foamed film. 
The film/foam structure comprises a foam layer disposed between first and second laminate layers, a shell layer provided on the first laminate layer and a liner layer provided on the second laminate layer (figure 5).  The first and second laminate layers are equated to the claimed two solid layers.  The foam layer comprises 10-60 wt% of LLDPE and 40-90 wt% of a resiliency modifier resin (column 2, lines 60-65).  The resiliency modifier resin is LDPE (column 4, lines 35-37).  The foam layer further includes an antistatic agent, an antioxidant agent, and 0.5 to 1.0 wt% of talc as a nucleating agent (column 5, lines 35-40, and column 6, lines 45-50).  The foam layer has a density of 10 to 150 kg/m3 (column 6, lines 50-55).  The foam layer has excellent dimensional stability, exhibiting little shrinkage of 1.4% after aging (column 18, lines 35-40).  
The laminate layer comprises 40 to 80 wt% of LLDPE and 20 to 60 wt% of LDPE (column 9, lines 40-45).  The LLDPE has a MFI of 0.5 to 1.5g /10 min (column 4, lines 1-5).  The film/foam structure has a greater tear resistance in transverse direction than in the machine direction (MD); therefore, the film/foam structure is an anisotropic material (table 1).  The film/foam structure has a MD tear strength of 3.29 kN/m within the claimed range (film 1, table 1).   The outer shell layer has a puncture resistance of at least 500 g/mil within the claimed range (column 11, lines 40-45).  
  The film/foam structure is produced by a blown film process or a cast film process (column 12, lines 15-45).  
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to the applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,291 (Fed. Cir. 1983). It is noted that if the applicant intends to rely on Examples in the specification or in a submitted Declaration to show non- obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with DeVaudreuil. 
Applicant further states that the average Sheffiled smoothness of less than 100 would not be an inherent property because the foam layer has a shrinkage of less than 10%.  The examiner respectfully disagrees.  The examiner invites Applicant’s attention to column 18, lines 35-40 wherein the foam undergoes little shrinkage of 1.4% after aging.  As such, the examiner takes the position that the average Sheffiled smoothness of less than 100 would be present as like material In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
DeVaudreuil teaches that the outer shell layer has a puncture resistance of at least 500 g/mil within the claimed range (column 11, lines 40-45).  This is a clear indication that the film/foam structure has a puncture resistance of at least 500 g/mil as well.  Alternatively, the examiner takes the position that the puncture resistance would be inherently present because like material has like property (see discussion above).  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788